Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-15 are pending.

Drawings
3.		The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s) mentioned in the description.
Figures 9a-9c are described in originally filed paragraphs [221]-[226] to comprise pinhole mirror 310a-310c respectively. The figures do not include said reference numerals. Paragraph [227] specifically references figure 9d and mirror 310d neither figure 9d nor reference 310a exists within the originally filed figures. Said paragraphs appear to regard originally filed figures 7a-7d. If said paragraphs do in fact regard figures 7a-7d this raises additional objections wherein figures 9a-9c are not referenced by the specification. Additionally, paragraph [169] references case or housing 100 in figure 5 however no such reference numeral is depicted in figure 5.
		Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Claim Objections
4.		Claim 1 is objected to because of the following informalities: claim 1 states various limitations of pinholes including: 
a first housing having a plurality of first pinholes
a view control plate having a plurality of pinholes
a pad … having a plurality of pinholes
the pad is deformed, such that diameters of the third pinholes are reduced.
There is improper antecedent basis for “the third pinholes”. It is assumed the claim was intended to read:
a view control plate having a plurality of second pinholes
a pad … having a plurality of third pinholes.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim states “first to third pinholes” describe a first, second, and third pinholes. Related to the objection of claim 1 above, there is insufficient antecedent basis for the limitations “the second pinholes” or “the third pinholes”.

	Allowable Subject Matter
5.		The following is a statement of reasons for the indication of allowable subject matter:  
		Morimoto (US Patent Application Publication 2013/0249787) discloses
		An electronic device that is wearable on a head of a user (abstract reference HMD 1 depicted in figure 1), the electronic device comprising: 
a first housing having a [ ] first hole (figure 17 reference opening portion 417C provided in the front surface 413C (first housing) of casing 41C as described in paragraph [0130]) formed at a position corresponding to an eye of a user (paragraph [0136] describes the opening portion 417C in the peripheral-vision ensuring mode is controlled by the shutter 68 to be in the light-transmitting state enabling external light to enter and provide the field of view in front of the wearer); 
a second housing coupled to the first housing and coming into contact with a face of the user to cover the eye of the user (figure 17 reference casing 41C comprising second housing/eye-side surface 415C described in paragraph [0131] to comprise a cutout formed corresponding to the nose shape of the wearer (contact with face) and configured to be in front of and in proximity to the left and right eyes); 
a view control plate having a liquid crystal shutter formed therein (figure 17 reference shutter 68 described in paragraph [0133] to be formed of a liquid crystal shutter capable of controlling the amount of light transmitting through opening portion 417C (for an image display mode and a peripheral vision ensuring mode as described in paragraph [0130])); 
[ ]; and 
paragraph [0156] describes the shutter member 68 may be formed of a shutter mechanism capable of opening and closing the opening portion 417C (a describing of moving the view control plate/shutter)), 
wherein an accommodating part is formed in the interior created by the first housing and the second housing coupled to each other, and the view control plate [ ] disposed in the accommodating part (figure 17 reference view control plate/shutter 68 housed within casing 41 formed by first housing 413C and second housing 415C), and 
[ ].
Morimoto does not specifically disclose a first housing having a plurality of first pinholes, a view control plate having a plurality of pinholes formed therein, a pad disposed between the view control plate and the first housing and having a plurality of pinholes formed therein, a moving unit moving the view control plate toward the first housing, or the pad is deformed, such that diameters of the third pinholes are reduced, when the view control plate is moved by the moving unit.
Morimoto describes a means of enabling a view of virtual reality and a view of the external real world view (background of invention) which is interpreted to be the same goal (via different means) of the current application (also expressed in the current application’s technical field).
Collins (US Patent Application Publication 2019/0377186) discloses an electronic device that is wearable on a head of a user (abstract reference figure 2 reference eyewear 200), the electronic device comprising: 
a first housing (figure 14 reference front of eyewear frame) having a plurality of first pinholes (Multiple interpretations exist for pinhole: 1) a small (implying a scale corresponding to a pin) region of space devoid of any material surrounded (not necessarily completely) by a material or 2) a first material region of space surrounded (not necessarily completely) by a second different material. This describes a pinhole may exist for either definition. The current application’s originally filed specification does not specifically define pinhole to either comprise or be devoid of a material.) formed at a position corresponding to an eye of a user (in view of pinhole definition 1: Collins discloses in figure 17 filter layer 1501a comprising protrusions 1405g-1405L described in paragraph [0115] to be aligned allowing light to reach the user’s eye); 
a second housing coupled to the first housing and coming into contact with a face of the user to cover the eye of the user (figure 14 reference back of eyewear frame); 
a view control plate having a plurality of pinholes formed therein (in view of pinhole definition 1: Collins discloses in figure 17 filter layer 1501b comprising protrusions 1705g-1705L depicted with light illumination directions describing filter layer 1501b to be closest to the wear’s eye); 
a pad disposed between the view control plate and the first housing and having a plurality of pinholes formed therein (in view of pinhole definition 2: Collins discloses a liquid crystal layer 1504 (disposed between view control plate 1501b and first housing/front of eyewear frame) comprised of two materials: a first material of regions without liquid crystals 1505g-1505L surrounding a second material  of regions with liquid crystals 1506); and 
[ ], 
wherein an accommodating part is formed in the interior created by the first housing and the second housing coupled to each other, and the view control plate and the pad are disposed in the accommodating part (figure 14 reference accommodating part/lens 1403a-1403b formed between the first and second housings (front and rear of eyewear frames) and comprising the view control plate 1501b and pad 1504), and 
[ ] diameters of the third pinholes are equal to all other pinholes (paragraph [0115] describes protrusions/non-crystal regions/pinholes 1405, 1705, and 1505 to be of equal size and aligned in the Y-Z axis to the user’s eye).
Collins does not specifically describe a moving unit moving the view control plate toward the first housing or the pad is deformed, such that diameters of the third pinholes are reduced, when the view control plate is moved by the moving unit.
Collins describes a means of utilizing pinholes for displaying augmented reality (does not regard the technical field of switching modes of view between virtual reality of real world view).
Song et al. (US Patent Application Publication 2018/0003919, comprises the same assignee LG Electronics INC. with different inventors and published more than one year before the earliest priority date of 8/28/2019) discloses:
An electronic device that is wearable on a head of a user (abstract and figure 2 reference HMD 2), the electronic device comprising: 
a first housing having a display formed at a position corresponding to an eye of a user (figure 3 reference display 151 and corresponding housing of the HMD 100 surrounding the display 151 (generally the front of the HMD 2)); 
a second housing coupled to the first housing and coming into contact with a face of the user to cover the eye of the user (figure 3 reference rest of housing of HMD 2 depicted to be worn on the face of the user in figure 4A); 
lenses formed therein (figure 3 reference lens unit layer 103 comprising lenses 103a+103b); 
[ ]; and 
a moving unit moving the view control plate toward the first housing (figures 5-7B reference lens driving unit 130 described in paragraph [0177] to linear move the lens housing 132 (comprising view control plate/lenses 103)), 
wherein an accommodating part is formed in the interior created by the first housing and the second housing coupled to each other, and the view control plate and the pad are disposed in the accommodating part (figure 3 reference view control plate 103 accommodated within first and second housings), and 
[ ].
Song does not disclose a pad disposed between the view control plate and the first housing and having a plurality of pinholes formed therein or the pad is deformed, such that diameters of the third pinholes are reduced, when the view control plate is moved by the moving unit.
Song discloses a means of automatically controlling a focal point of the lens.
The above cited prior art are described to be the closest to current application’s claim 1 invention. However, none of the cited art singularly or in combination discloses or inherently implies the electronic device wherein the pad is deformed, such that diameters of the third pinholes are reduced, when the view control plate is moved by the moving unit.


	

Conclusion
6.		This application is in condition for allowance except for the above drawing and claim objection formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622